Hr. Chief Justice Shepard
delivered the opinion of the Court:
The first assignment of error is general, and is embraced in others specific in their nature. The second is as follows: “The *210court below erred in holding and decreeing that the fee-simple title to the parcels of land described in the decree is in complainant, Lemuel E. Mayhew, by adverse possession.” This goes to the sufficiency of the evidence to show the necessary legal requisites of adverse possession. The position of appellants’ counsel is thus stated in their brief: “Unlike most cases of adverse possession, this is not a ease in which disputed questions of fact alone are in issue. We do not ask the court merely to review the findings of fact of the court below, and to reverse the decree because of errors of the court below as to facts. The questions to be presented are as to the quantum of evidence necessary to prove certain facts in cases involving adverse possession, and as to whether such facts, if proved, establish adverse possession.” The testimony, as we have before stated, showed adverse possession of the character required by law, for a period of more than twenty year before the removal of the Coal Run road fence in 1862. This is substantially conceded by the appellants’ contention, which is as follows: “The only proposition of fact upon which we rely, and which is conclusively established by-the evidence, is that in 1862 the May-hews abandoned the property which they had before possessed, and that after 1862 they never maintained exclusive, notorious, and continued adverse possession of the property.” We cannot agree with this contention. In our opinion, the testimony, while it does not show the inclosure of the land after 1862, utterly fails to show an abandonment of the possession and claim of title. Moreover, the continuous acts of possession and user after 1862, considering the nature and uses of the land, show an adverse possession sufficient to vest title under the law prevailing in this jurisdiction. Holtzman v. Douglas, 5 App. D. C. 397, S. C. 168 U. S. 278, 42 L. ed. 466, 18 Sup. Ct. Rep. 65; Davis v. Coblens, 12 App. D. C. 51, S. C. 174 U. S. 719, 43 L. ed. 1147, 19 Sup. Ct. Rep. 832; Howison v. Masson, 29 App. D. C. 338, 348. But were it conceded that after 1862 the acts of George Mayhew and his successor amounted to nothing more than a mere claim of title, unaccompanied by the necessary acts of exclusive adverse possession, it does not follow that the *211decree should be reversed. The adverse possession for more than twenty years before the removal of the fence in 1862 extinguished all opposing rights and vested a perfect title in George Mayhew, which his death cast upon plaintiff. Leffingwell v. Warren, 2 Black, 599, 605, 17 L. ed. 261, 263; Bicknell v. Comstock, 113 U. S. 149, 152, 28 L. ed. 962, 963, 5 Sup. Ct. Rep. 399; Campbell v. Holt, 115 U. S. 620, 623, 29 L. ed. 483, 485, 6 Sup. Ct. Rep. 209; Toltec Ranch Co. v. Cook, 191 U. S. 532, 538, 48 L. ed. 291, 293, 24 Sup. Ct. Rep. 166. In the case last cited it was said by Mr. Justice McKenna, as a result of former adjudications: “Adverse possession, therefore, may be said to transfer the title as effectually as a conveyance from the owner; it may be considered as tantamount to a conveyance.” This principle was followed to its logical conclusion by the general term of the supreme court of the district in holding that a title acquired by adverse possession for a period of twenty years was not lost by subsequent abandonment of the possession. Todd v. Kauffman, 8 Mackey, 304, 315. See also Sherman v. Kane, 86 N. Y. 57, 65; Jacks v. Chaffin, 34 Ark. 534, 541; School Dist. No. 4 v. Benson, 31 Me. 381, 385, 52 Am. Dec. 618; Allen v. Mansfield, 82 Mo. 688, 693; Sage v. Rudnick, 67 Minn. 362, 364, 69 N. W. 1096; Erhard v. Hearne, 47 Tex. 469, 480; Milliken v. Kennedy, 87 Ga. 463, 13 S. E. 635.
Three propositions of law are maintained by the appellants under the remaining assignments of error, which will be considered in the order of their presentation.
The first is this: “The bill of complaint should be dismissed because the complainant has a full, adequate, and complete remedy at law, being out of possession, by his action of ejectment.” A sufficient answer to this contention is that the plaintiff is, as we have seen, in, and not out of, possession. Moreover, ejectment would not lie against the defendants, because they have never entered into possession, or attempted to oust the plaintiff. Peck v. Heurich, 6 App. D. C. 273, 281.
The second proposition is: “The plaintiff is estopped from asserting his title by adverse possession, by reason of his ac*212quiescence in the buying, selling, and encumbering of the property by the holders of the legal title since 1862.” We think it clear that there was no acquiescence, in any possible legal or equitable meaning of that term, by the plaintiff in the acts of others who, between themselves, attempted to convey and encumber his land. He neither said nor did anything to induce purchasers or encumbrancers to believe that he had no claim of title. His possession gave them all the notice that they were entitled to, and it was at their own risk that they dealt with his land without inquiry of him. There is no element of estoppel through his conduct.
The third and last proposition is that plaintiff is barred of his right to seek relief in equity by reason of his long delay and unexplained laches. It is to be remembered that his suit was filed about one year and a half after the enactment of sec. Ill of the Code, under the authority of which it was brought. But passing by the question whether the laches of plaintiff is to be measured by that fact, and assuming that he might have maintained the suit before the enactment of the section, we are unable to perceive that he has been guilty of such laches as to bar his right to the equitable relief sought. A great deal of indulgence has always been extended to one in the undisturbed possession of property, in respect of proceedings to quiet or perfect a title that had not been assailed. Brainard v. Buck, 16 App. D. C. 595, 601, S. C. 184 U. S. 99, 109, 46 L. ed. 449, 455, 22 Sup. Ct. Rep. 458. The land in this case had for years not been considered of sufficient value to cause the District government to assess it for taxation. It has only attained a value in recent years. Plaintiff was not charged with notice of the record of conveyances of his property by others, and the holders of the titles so claimed took no steps to interfere with his possession or exercise of ownership. They could at any time have begun actions of ejectment against him to recover possession under these titles, but failed to do so. Plaintiff began his suit as soon as it seemed important to his interests to do so. We see nothing that put him under any duty or obligation to begin his suit earlier.
*213The decree was right, and must be affirmed, with costs. It is so ordered. Affirmed.
On application of the appellants, an appeal to the Supreme Court of the United States was allowed December 16, 1908.